Citation Nr: 0627920	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  






INTRODUCTION

The appellant had active military service from March 1968 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

VA has determined that the risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various percutaneous exposure such as tattoo, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.

In this case, the appellant contends that he contracted the 
hepatitis C viral infection during service.  Specifically, he 
asserts that his in-service risk factors were his Military 
Occupational Specialty (MOS) as a medical corpsman, and 
having unprotected sex.  The appellant notes that from 1969 
to 1970, he was stationed with the United States Army 44th 
Surgical Hospital in Korea where he was exposed to body 
fluids, i.e. blood, fecal matter, etc., while working as a 
medical corpsman.  According to the appellant, he also came 
into contact with body fluids while sorting and transporting 
the hospital's dirty linens.  In addition, he reports that 
while he was stationed in Korea, he was treated numerous 
times for sexually transmitted diseases.  He indicates that 
from 1970 to 1971, he was stationed at Fort Bragg, North 


Carolina, where he worked as a medical corpsman and was 
exposed to the blood of patients.  

The appellant's DD Form 214, Honorable Discharge from the 
Armed Forces of the United States of America, confirms that 
he served in the United States Army from March 1968 to March 
1971, with service in Korea from January 17, 1969 to February 
16, 1970.  The appellant's DD Form 214 further confirms that 
his MOS was as a medical specialist; "nurse, practical" was 
listed as the related civilian occupation.  The Board also 
notes that the appellant's service medical records show that 
he was treated on numerous occasions for urethritis and 
gonorrhea.  

VA Medical Center (VAMC) outpatient treatment records, from 
January 2001 to January 2002, show that in September 2001, 
the appellant underwent a hepatitis C risk assessment.  At 
that time, he was provided the risk factors for hepatitis C 
and it was noted that he identified one or more risk factors; 
he reported exposure to blood/blood products and multiple 
sexual partners.  The records reflect that in November 2001, 
the appellant was diagnosed with hepatitis C.  According to 
the records, in December 2001, it was indicated that 
according to the appellant, he had a history of needle sticks 
while working as an army medic in the 1970's.  It was also 
noted that the appellant denied blood transfusions, IV drugs, 
cocaine use, tattoos, and piercings.  

VAMC outpatient treatment records, from March to April 2001, 
show that in March 2001, the appellant was treated for an 
unrelated disorder.  According to the records, in regard to 
"habits," it was noted that the appellant was a social 
drinker and that he had a history of IV drug use.  However, 
in the appellant's substantive appeal, dated in February 
2004, the appellant specifically reiterated his denial of any 
history of IV drug use.  

In the instant case, the RO has not obtained a VA medical 
opinion as to the etiology of the appellant's hepatitis C.  
The VA has a duty to assist the appellant in the 


development of facts pertinent to his claim.  In light of the 
above, a medical opinion regarding the etiology of the 
appellant's hepatitis C is warranted and must be obtained.     

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, the RO must 
specifically request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him at any time, including 
following service, for hepatitis C.  With 
any necessary authorization from the 
appellant, the RO must attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been 
previously secured.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
examination by an appropriate specialist 
to determine the nature and etiology of 
the 


appellant's current hepatitis C.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is specifically 
requested to review the appellant's 
service medical records, the VAMC 
outpatient treatment records, from January 
2001 to January 2002, and the appellant's 
February 2004 substantive appeal.  

All necessary special studies or tests are 
to be accomplished.  The examiner must 
obtain a detailed history regarding the 
appellant's exposure to risk factors for 
hepatitis C during his period of military 
service subsequent to his military 
discharge.  The examiner must also elicit 
from the appellant a full work history.     

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any currently diagnosed hepatitis 
C is related to the appellant's period of 
active military service.  The examiner 
must also provide an opinion regarding the 
medical probability that, when the 
appellant served as a medical corpsman in 
service, he acquired the hepatitis C viral 
infection.  The examiner must also 
indicate which risk factor, if any, is the 
most likely cause of any current 
disability.  If the physician cannot 
determine if one risk factor is more 
likely than another to be the cause, the 
examiner must so state, and this 
conclusion must be explained in detail.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.  The report prepared 
must be typed.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO must provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


